People v Brown (2018 NY Slip Op 01780)





People v Brown


2018 NY Slip Op 01780


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


297 KA 14-00037

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vKENNETH BROWN, DEFENDANT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF COUNSEL), FOR DEFENDANT-APPELLANT.
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Onondaga County Court (Thomas J. Miller, J.), rendered December 9, 2013. The judgment convicted defendant, upon his plea of guilty, of burglary in the second degree (three counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court